                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                      :
CRYSTAL BRANNAM, et al.               :

      v                               :    Civil Action No. DKC 18-3306

                                      :
FIDELITY DIRECT MORTGAGE, LLC
                                      :

                            MEMORANDUM OPINION

      Plaintiffs Crystal Brannam and Giuliana Giblin (collectively,

“Plaintiffs”)   filed   a    motion   to    redact   in   this    employment

discrimination action on October 29, 2018. (ECF No. 3). Defendant

Fidelity Direct Mortgage, LLC (“FDM”) filed a motion to dismiss

pursuant to Fed.R.Civ.P. 12(b)(6) on December 27, 2018.            (ECF No.

5).   The issues have been fully briefed and the court now rules,

no hearing being deemed necessary.           Local Rule 105.6.      For the

following reasons, Plaintiffs’ motion to redact will be granted in

part and denied in part and Defendant’s motion to dismiss will be

denied.

I.    Background1

      Plaintiff Brannam commenced her employment with FDM as a

junior loan officer in June 2016.         (ECF No. 1 ¶ 10).      Plaintiffs’

complaint alleges that FDM supervisor Enzo Monte (“Mr. Monte”) and




      1The following facts are set forth in the complaint, unless
otherwise stated, and construed in the light most favorable to the
Plaintiffs.
other FDM employees often subjected Plaintiff Brannam to sexual

harassment.     Some of the specific instances of sexual harassment

Plaintiff     Brannam    alleges   include:      (1)     Mr.     Monte   directed

Plaintiff Brannam to wear high heels with dresses or skirts (Id.

¶¶ 11; 24); (2) Mr. Monte told Plaintiff Brannam to “play nice”

with male clients and respond to their flirtations (Id. ¶¶ 11-12);

(3) male FDM employees often made remarks, sometimes vulgar, about

Plaintiff   Brannam’s     appearance   (Id.   ¶¶       15-16);    (4)    Plaintiff

Brannam was tasked with work unrelated to her expected loan officer

duties (Id. ¶¶ 13; 16-18); (5) Mr. Monte required Plaintiff Brannam

to wear tight, revealing clothing for events unrelated to her work

for FDM (Id. ¶ 18); (6) Mr. Monte prohibited Plaintiff Brannam

from going to lunch with any other male unless she first sought

his consent (Id. ¶ 14); and (7) Plaintiff Brannam was prohibited

from attending conference calls and classes after she turned down

an offer to go out to dinner with a member of FDM management (Id.

¶   19).      Finally,    Plaintiff    Brannam     alleges       that    she   was

constructively discharged by Defendant on March 1, 2017.                   (Id. ¶

21).

       Plaintiffs’ complaint also alleges that Mr. Monte sexually

discriminated against Plaintiff Giblin during her employment with

FDM.    Specifically, Plaintiff Giblin alleges that Mr. Monte: (1)

instructed her to hug and kiss potential clients or realtors; (2)

regularly touched Plaintiff Giblin “inappropriately . . . and

                                        2
unwantedly,” in areas such as her “hair, waist, breast, butt,

shoulders, [] thighs[,]” neck and throat; (3) instructed Plaintiff

Giblin to wear “heels” and “tight-fitting” dresses with a “low-

cut at the bust line[;]” (4) repeatedly asked Plaintiff Giblin for

oral sex; (5) requested sexual favors in exchange for advancement

of Plaintiff Giblin’s career; (6) invited Plaintiff Giblin to join

a “sexual ‘threesome[;]’” (7) solicited nude pictures of Plaintiff

Giblin via text message; and (8) offered to buy Plaintiff Giblin

a car or pay for her residence if she was a “good girl.”            (Id. ¶¶

23-25).      Plaintiff Giblin also alleges that she was involved in

a physical altercation with Mr. Monte after refusing his request

to entertain current and potential clients at a strip club.             Mr.

Monte grabbed Plaintiff Giblin by the throat, stated “she was his,”

and referenced the fact that he served five years in prison for

attempted murder.      (Id. ¶¶ 26-27).       Following the altercation,

Plaintiff Giblin was “constructively discharged” from FDM.             (Id.

¶ 28).

        Plaintiffs’ complaint states that male loan officers were not

subject to the same incidents of mistreatment.            (Id. ¶¶ 13-14; 16-

18; 23-24; 26).

        Plaintiffs individually filed discrimination charges under

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §2000e, et

seq.,    (“Title   VII”)   with   the   United   States   Equal   Employment

Opportunity Commission (“EEOC”) on April 26, 2017.             (ECF Nos. 5-

                                         3
5; 5-7).     The EEOC issued right-to-sue letters to each Plaintiff

on July 31, 2018, indicating the EEOC’s termination of Plaintiffs’

charges and providing them with 90 days to file a lawsuit.                  (ECF

Nos. 1-1; 1-2).        Plaintiffs jointly filed a complaint against

Defendant on October 26, 2018.         (ECF No. 1).         Plaintiffs jointly

allege four counts: (1) sexual harassment in violation of Title

VII of the Civil Rights Act of 1964 and the Civil Rights Act of

1991; (2) constructive discharge; (3) violation of the Maryland

Wage Payment and Collection Law, MD. Code Ann. § 3-501; and (4)

theft.     (Id., at 10-13 & 16-17).         Plaintiff Brannam individually

alleges two counts: (1) breach of contract; and (2) negligent

misrepresentation.         (Id.,     at     13-14).         Plaintiff      Giblin

individually alleges one count of battery.              (Id., at 15).

II.   Plaintiffs’ Motion to Redact

      Plaintiffs,    who   are    represented      by   counsel,   filed    their

complaint    without    listing     their       addresses   in   the   caption.2

Plaintiffs’ motion to redact asserts that “[t]he threat posed by

Mr. Monte . . . establishes good cause” under Federal Rule of Civil

Procedure 5.2(e) to redact their home addresses from the complaint.

(ECF No. 3, at 3).     Defendant does not oppose Plaintiffs’ request.

In support of Plaintiffs’ request to conceal their addresses, they




      2While addresses are typically included in complaints in
civil cases, there is no statute or rule based requirement for a
represented party to supply a home address.
                                            4
reference alleged incidents where Mr. Monte’s conduct made them

feel unsafe.       (ECF No. 3 ¶ 2).      Plaintiffs have demonstrated a

fear for their safety that is supported by specific factual

representations, Defendants have not opposed Plaintiffs’ request

and disclosure of Plaintiffs’ addresses is not essential to their

claim’s progression.       (Id. ¶¶ 2-4).     Thus, Plaintiffs will not be

required to amend their complaint to include their addresses.

        Plaintiffs also request that the motion to redact remain under

seal.     (Id.).     Defendant does not oppose Plaintiffs’ request.       A

motion to seal must comply with Local Rule 105.11, which requires:

“(a)      proposed      reasons     supported     by   specific      factual

representations to justify the sealing and (b) an explanation why

alternatives to sealing would not provide sufficient protection.”

This rule endeavors to protect the common law right to inspect and

copy judicial records and documents, Nixon v. Warner Commc’ns,

Inc., 435 U.S. 589, 597 (1978), while recognizing that competing

interests sometimes outweigh the public’s right of access, In re

Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).             Plaintiffs

merely state that the motion “is filed under seal, and should

remain under seal, as it addresses sensitive matters.”             (ECF No.

3, at 3).     The incidents described in the motion to redact that

caused Plaintiffs to fear for their safety are largely a recitation

of     information     already    provided   in   Plaintiffs’     complaint.

Plaintiffs have not justified their request to seal the motion to

                                         5
redact.      Thus, the motion will be denied as to Plaintiffs’ request

to seal the motion to redact.

III. Defendant’s Motion to Dismiss

       A.     Standard of Review

       The purpose of a motion to dismiss under Rule 12(b)(6) is to

test   the    sufficiency   of    the   complaint.   Presley   v.   City   of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).            A complaint

need only satisfy the standard of Rule 8(a), which requires a

“short and plain statement of the claim showing that the pleader

is entitled to relief.”          Fed.R.Civ.P. 8(a)(2).    But the Court in

Bell Atl. Corp. v. Twombly clarified the requirement, concluding

that “Rule 8(a)(2) still requires a ‘showing,’ rather than a

blanket assertion, of entitlement to relief.”            550 U.S. 544, 555

n.3 (2007).      Therefore, if the “well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct,”

the complaint has not shown that “the pleader is entitled to

relief.”      Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       At this stage, all well-pleaded allegations in a complaint

must be considered as true, Albright v. Oliver, 510 U.S. 266, 268,

(1994), and all factual allegations must be construed in the light

most favorable to the plaintiff, see Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999) (citing Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).                In

evaluating the complaint, unsupported legal allegations need not

                                           6
be accepted.     Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873

(4th Cir. 1989).    Legal conclusions couched as factual allegations

are insufficient, Iqbal, 556 U.S. at 678, as are conclusory factual

allegations devoid of any reference to actual events, United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also

Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009).

     “In deciding a Rule 12(b)(6) motion, the court will consider

the facts stated in the complaint and the documents attached to

the complaint.     The court may also consider documents referred to

in the complaint and relied upon by plaintiff in bringing the

action.”   Abadian v. Lee, 117 F.Supp.2d 481, 485 (D.Md. 2000)

(citing Biospherics, Inc., v. Forbes, Inc., 989 F.Supp. 748, 749

(D.Md. 1997), aff’d, 151 F.3d 180 (4th Cir. 1998)); see, e.g.,

Darcangelo v. Verizon Commc’ns, Inc., 292 F.3d 181, 195 n.5 (4th

Cir. 2002) (citing New Beckley Mining Corp. v. Int’l Union, United

Mine Workers of Am., 18 F.3d 1161, 1164 (4th Cir. 1994)).       When

doing so, the court need not convert a Rule 12(b)(6) motion to

dismiss to one for summary judgment so long as it does not consider

matters “outside the pleading.”     See Fed.R.Civ.P. 12(b) (“If [on

a 12(b)(6) motion to dismiss,] matters outside the pleading are

presented to and not excluded by the court, the motion shall be

treated as one for summary judgment and disposed of as provided in

Rule 56[.]”); Laughlin v. Metro. Washington Airports Auth., 149

F.3d 253, 260–61 (4th Cir. 1998) (citing Rule 12(b)).    “The court

                                     7
may consider a document submitted by the defendant in support of

a   motion    to    dismiss,     however,   ‘[if]      it    was     integral   to   and

explicitly relied on in the complaint and [if] the plaintiffs do

not challenge its authenticity.’”                Luy v. Balt. Police Dep’t, 326

F.Supp.2d 682, 688 (D.Md. 2004) (quoting Am. Chiropractic Ass’n v.

Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004)).

       Here, Defendant submitted new documents in support of its

motion      to     dismiss,    including:        (1)     notice       of    charge    of

discrimination filed with the EEOC by Plaintiff Brannam (ECF No.

5-5, at 1-4); (2) Defendant’s response to Plaintiff Brannam’s EEOC

charge      (ECF    No.   5-6,      at   1-5);     (3)      notice     of   charge    of

discrimination filed with the EEOC by Plaintiff Giblin (ECF No. 5-

7, at 1-3); (4) Defendant’s response to Plaintiff Giblin’s EEOC

charge (ECF No. 5-8, at 1-5); (5) FDM sexual harassment policy

signed by Plaintiff Giblin (ECF No. 5-9, at 1-4); (6) FDM new hire

start date form for Plaintiff Giblin (ECF No. 5-10, at 1-2); (6)

FDM new hire IT request form for Plaintiff Brannam (ECF No. 5-11,

at 1-2); (7) FDM new personnel checklist for Plaintiff Brannam

(ECF No. 5-12, at 1-2); and (8) FDM sexual harassment policy signed

by Plaintiff Brannam (ECF No. 5-13, at 1-4).

       Plaintiffs argue that “[the] EEOC charges . . . may, or may

not,   be    acceptable       as    those   are    referenced         in    Plaintiffs’

[c]omplaint, but all other ‘exhibits’ to the ‘motion to dismiss’

must   be    disregarded       by    this   [c]ourt      as    improper—as      beyond

                                             8
Plaintiffs’ pleading.” (ECF No. 9, at 10). Plaintiffs’ individual

EEOC     charges      are    referenced     in        Plaintiffs’     complaint         and

attachments.       (ECF Nos. 1-1, 1-2, 1-3).                   Consequently, those

documents are incorporated and can be relied on in adjudicating

Defendant’s      motion      to    dismiss.           Conversely,     the     remaining

documents    appended       to    Defendant’s        motion    to   dismiss       are   not

mentioned or relied on in Plaintiffs’ complaint.                      In fact, there

is not even “limited quotation from or reference to [those]

documents” in the complaint.            Goines v. Valley Cmty. Servs. Bd.,

822 F.3d 159, 166 (4th Cir. 2016) (quoting Sira v. Morton, 380 F.3d

57, 67 (2d Cir. 2004)).            Additionally, Defendant’s motion cannot

be     treated   as    a    motion    for     summary      judgment      pursuant        to

Fed.R.Civ.P. 12(d) because “[c]onversion[] is not appropriate

where the parties have not had an opportunity for reasonable

discovery.”      E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637 F.3d 435, 448 (4th Cir. 2011).                    Accordingly, the remaining

exhibits will not be relied on in adjudicating Defendant’s motion

to dismiss.

        B.   Analysis

        Defendant argues that Plaintiffs’ complaint fails to state a

claim    upon    which      relief   can    be       granted   because      the    sexual

harassment against Plaintiffs occurred prior to their respective

terms of employment with FDM.               (ECF No. 5-1, at 6).              Defendant

does not specify which counts alleged by Plaintiffs fail to state

                                                 9
a    claim   according   to    this    argument.      Construing   Defendant’s

argument liberally, it likely applies to Plaintiffs’ joint count

of    sexual    discrimination.         Plaintiffs’     opposition   does     not

directly address Defendant’s assertion, but states that Defendant

“improperly argues its version of events” and sums up Defendant’s

argument altogether as a mere disagreement “with the temporal

aspects of Plaintiffs’ [c]omplaint.”              (ECF No. 9, at 10).

       As for Plaintiff Giblin, Defendant specifically argues that

the timeline of sexual harassment allegations is inconsistent with

the July 2018 start date asserted in the complaint.                (ECF No. 5-

1, at 5). Although Plaintiffs’ complaint does not provide specific

dates for most of the alleged sexual discrimination incidents,

Defendant      accurately     points   out   that    Plaintiffs’   timeline   is

inconsistent as to Plaintiff Giblin.                The complaint states that

“Plaintiff Giblin began her employment for FDM in or about July of

2018.” (ECF No. 1 ¶ 10). However, Plaintiffs Giblin’s EEOC charge

states that she began employment for FDM “in or around June 2016.”

ECF No. 5-7, at 3).         Plaintiffs’ complaint also suggests that her

employment with Defendant started prior to July 2018 because

Plaintiff Brannam had already left FDM in March 2017 (Id. at ¶

21), and the complaint outlines multiple incidents involving both

Plaintiff Giblin and Plaintiff Brannam that took place in the

latter half of 2016.        (See id. ¶¶ 14; 17).



                                             10
      The July 2018 start date alleged in the complaint is obviously

a typographical error.      Although the error undermines Plaintiffs’

account and is restated in Plaintiff’s opposition to the motion to

dismiss, it is not enough to destroy the totality of Plaintiff

Giblin’s allegations.      See, e.g., Sutton v. Billings, No. 16-cv-

3364-ELH,    2017   WL   2335555,   at   *2    n.4    (D.Md.    May   26,   2017)

(evaluating a motion to dismiss and noting: “the facts alleged by

plaintiff are difficult to follow and the dates of the allegations

appear to suffer from typographical errors . . . [n]evertheless,

given the procedural posture of this case, I assume the truth of

any well-pleaded facts asserted in the [a]mended [c]omplaint.”).

Thus, Defendant’s argument that Plaintiff Giblin failed to state

a claim for sexual harassment due to an inconsistent timeline is

without merit.

      As for Plaintiff Brannam, Defendant specifically argues that

she was employed by FDM for two separate terms.                (ECF No. 5-1, at

7).   Defendant notes that Plaintiff Brannam began her first term

of employment on September 1, 2016 and worked for approximately

ten weeks.    Defendant adds that Plaintiff Brannam returned to FDM

on February 1, 2017, but failed to report for employment throughout

February and resigned on March 1, 2017.               (ECF No. 5-1, at 6-7).

According    to     Defendant’s     timeline     of     Plaintiff     Brannam’s




                                         11
employment, the incidents Plaintiff Brannam alleges “occurred over

a period of time prior to” her employment with FDM.                   (Id., at 8).

        Defendant’s      bare   assertion     that     the   events     alleged    by

Plaintiff Brannam occurred before her employment with FDM fails to

demonstrate that Plaintiff Brannam failed to state a claim for

sexual harassment.         In the complaint, Plaintiff Brannam neglects

to include specific dates when describing her employment and some

of the sexual harassment incidents.               Nevertheless, the complaint

still     provides     factually        consistent     allegations       of    sexual

harassment as to Plaintiff Brannam.               Because Plaintiff Brannam’s

account     of     the     sexual       harassment      contains        no    factual

inconsistencies and “all factual allegations must be construed in

the light most favorable to the plaintiff,” Defendant’s argument

as to Plaintiff Brannam is also without merit.

        Although      Defendant      attempts        factually     to        undermine

Plaintiffs’ complaint, Plaintiffs have successfully pleaded their

sexual harassment claims.           Under Title VII, it is unlawful for an

employer “to discriminate against an individual with respect to .

. . terms, conditions, or privileges of employment because of such

individual’s . . . sex.”                42 U.S.C. § 2000e–2(a)(1).              Sexual

harassment       represents       one     form    of    this     prohibited       sex

discrimination.        See Meritor Sav. Bank, FSB v. Vinson, 477 U.S.

57, 64 (1986).       There are two categories of sexual harassment that

are generally recognized: (1) quid pro quo harassment, where sexual

                                             12
consideration is demanded in exchange for job benefits; and (2)

harassment that creates an offensive or hostile work environment.

See Katz v. Dole, 709 F.2d 251, 254 (4th Cir. 1983); Rachel–Smith

v. FTData, Inc., 247 F.Supp.2d 734, 745 (D.Md. 2003).

      The quid pro quo variety of sexual harassment “refers to a

situation where a supervisor explicitly makes submission to his or

her unwelcome sexual advances a condition of employment,” or where

“the rejection of such advances is . . . the motivation underlying

an employer’s decision to take an adverse employment action against

an employee.”       Briggs v. Waters, 484 F.Supp.2d 466, 477 (E.D.Va.

2007) (citing Ellis v. Director, CIA, No. 98–2481, 1999 WL 704692,

at *3 (4th Cir. Sept. 10, 1999)).      To establish a prima facie case,

the plaintiff must show that: (1) she belongs to a protected group;

(2) she was subject to unwelcome sexual harassment; (3) the

harassment complained of was based upon sex; (4) her reaction to

the harassment affected tangible aspects of compensation, terms,

conditions, or privileges of employment; and (5) the employer knew

or should have known of the harassment and took no effective

remedial action.      See Spencer v. General Electric, 894 F.2d 651,

658   (4th   Cir.   1990), overruled   on   other   grounds   by Farrar   v.

Hobby, 506 U.S. 103 (1992).

      To establish a prima facie case of hostile work environment

sexual harassment, Plaintiff must show that: (1) she was subjected

to unwelcome conduct; (2) the unwelcome conduct was based on sex;

                                       13
(3) the conduct was sufficiently pervasive or severe to alter the

conditions of employment and create a hostile work environment;

and   (4)     some   basis    exists    for    imputing    liability      to     the

employer.     See Smith v. First Union Nat’l Bank, 202 F.3d 234, 241–

42 (4th Cir. 2000).

      Plaintiffs’ complaint sufficiently alleges both categories of

sexual harassment.           As detailed above, the complaint provides

factual descriptions of the alleged sexual harassment to support

Plaintiffs’ claims.         The facts adequately demonstrate that:               (1)

Plaintiffs are part of a protected class; (2) Plaintiffs were

subject to unwelcome conduct by male FDM employees; (3) Plaintiffs

were harassed based upon their sex; (4) the harassment affected

“tangible aspects” of their employment; (5) Defendant “directed

the     sexual         harassment        through         its      principal(s)/

manager(s)/supervisor(s).”          (ECF No. 1 ¶ 34).          Thus, Plaintiffs

have stated a claim for sexual harassment under Title VII.

      Defendant      also    contends   that    Rule      12(b)(6)      forecloses

Plaintiffs’ claims of sexual harassment because Plaintiffs failed

to comply with FDM’s sexual harassment policy.                 (ECF No. 5-1, at

4-5; 7-8).      Defendant states that, because Plaintiffs failed to

report their allegations to FDM until FDM received the charge from

the   EEOC,    “no   incidents   were   reported    to     FDM,   and    thus,    no

corrective action could have been taken.”           (ECF No. 5-1, at 5; 9).

Defendant cites no legal authority in support of this argument,

                                          14
nor does Defendant state which counts of Plaintiffs’ complaint

require    dismissal   on   this   premise.        In     response,     Plaintiffs

construe     Defendants     argument        as    an      assertion       of    the

Ellerth/Faragher defense.3        (ECF No. 9, at 12). Plaintiffs further

argue that Defendant’s reliance is untimely and conclude that

“[a]ny question involving FDM’s so-called, purported ‘[s]exual

[h]arrasment   [p]olicy’     is    not    properly      resolved   at    the   Rule

12(b)(6) preliminary motions stage.”             (Id.).

     FDM’s contention that Plaintiffs failed to comply with the

sexual harassment policy and, therefore, FDM lacked knowledge of

the harassment during Plaintiffs’ terms of employment has the

nature of an affirmative defense.           “A motion under Rule 12(b)(6)

is intended to test the legal adequacy of the complaint, and not

to address the merits of any affirmative defenses.”                      Richmond,

Fredericksburg & Potomac R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir.

1993) (citations omitted).         Thus, an affirmative defense can be

raised under 12(b)(6) only where “the allegations of the complaint

give rise to [the] [] defense.”          Id.; see also 5B Charles A. Wright


     3 The Supreme Court of the United States enumerated an
affirmative defense to vicarious liability under Title VII in
Burlington Industries, Inc. v. Ellerth, 524 U.S. 742 (1998) and
Faragher v. City of Boca Raton, 524 U.S. 775 (1998). The elements
of the defense are: (1) “the employer exercised reasonable care
to prevent and correct promptly any sexually harassing behavior,”
and (2) “the plaintiff employee unreasonably failed to take
advantage of any preventative or corrective opportunities provided
by the employer or to avoid harm otherwise.” Ellerth, 524, U.S.
at 65.
                                           15
& Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1357 (3d ed. 2019)

(“As the case law makes clear, the complaint also is subject to

dismissal under Rule 12(b)(6) when its allegations indicate the

existence of an affirmative defense that will bar the award of any

remedy; but for this to occur, the applicability of the defense

has to be clearly indicated and must appear on the face of the

pleading to be used as the basis for the motion.”).    Here, there

is no reference to Defendant’s sexual harassment policy anywhere

in Plaintiffs’ complaint.       Thus, it is improper to consider

Defendant’s affirmative defense at this procedural posture.

      Defendant’s motion to dismiss does not provide an argument as

to why the seven remaining counts in Plaintiffs’ complaint fail to

state a claim according to Rule 12(b)(6).       Accordingly, those

counts will not be dismissed.

IV.   Conclusion

      For the foregoing reasons, Plaintiffs’ motion to redact will

be granted in part and denied in part and Defendant’s motion to

dismiss will be denied.   A separate order will follow.


                                          /s/
                                DEBORAH K. CHASANOW
                                United States District Judge




                                    16
